ELMORE, Judge
dissenting.
I respectfully disagree with the decision of the majority to affirm the trial court’s judgment entered in Guilford County District Court on 30 August 2011, declaring that defendant had no lawful interest in the property subject to this dispute and dismissing her appeal of summary ejectment. I agree with defendant that the trial court erred in failing to instruct the jury that they could divide the property at issue in the event that they determined defendant adversely possessed some lesser portion of the property. As a result, I would we reverse and remand for a new trial.
I believe that the majority’s analysis stretches far beyond what we have been asked to review on appeal. On appeal, defendant contends *477only that the trial court erred in failing to instruct the jury that they could divide the property 1) in its initial instruction to the jury and 2) after the jury sent a written question to the trial court, inquiring if it could divide the property. Defendant submitted a written request for specific instructions “for the purpose of allowing the jury to determine if she possessed something less than the entire 23-acre parcel in the event that that portion of the property was actually possessed.” The trial court denied the request. Thus, our review is strictly limited to whether the evidence supported such an instruction.
When reviewing the refusal of a trial court to give certain instructions requested by a party to the jury, this Court must decide whether the evidence presented at trial was sufficient to support a reasonable inference by the jury of the elements of the claim. If the instruction is supported by such evidence, the trial court’s failure to give the instruction is reversible error.
Ellison v. Gambill Oil Co., 186 N.C. App. 167, 169, 650 S.E.2d 819, 821 (2007) (citations omitted), aff’d per curiam and disc, review improvidently allowed, 363 N.C. 364, 677 S.E.2d 452 (2009).
I conclude that defendant’s request was supported by the evidence presented at trial. Our Supreme Court has established that
[o]ne may assert title to land embraced within the bounds of another’s deed by showing adverse possession of the portion claimed for twenty years under known and visible lines and boundaries, but his claim is limited to the area actually possessed, and the burden is upon the claimant to establish his title to the land in that manner.
Wallin v. Rice, 232 N.C. 371, 373, 61 S.E.2d 82, 83 (1950) (citation omitted) (emphasis added).
Here, at trial, defendant offered “Exhibit E,” a diagram of the property, into evidence. From this exhibit she testified to her use of the property. She explained that she made the following improvements, all of which were without plaintiffs’ permission: 1) a “media dog fence” installed “around 1994” which was visible and marked by flags, 2) a barbed wire fence installed in 1984, which “traces along the property line” 3) two “wrought-iron gates” installed “around the early part” of her possession of the property, which were installed “to protect the drive to the house” 4) a barn, and the foundations for two *478other bams, built in the early 90s, 5) a “stone bridge” built in the early 90s, and 6) an arbor built in the late 80s to “park a car, or either, you know, to entertain, if you want” Defendant also testified that when she moved into the cabin on the property, she installed indoor plumbing, heat, water, and electricity, all without plaintiffs’ assistance or permission.
I conclude that this evidence is sufficient to allow a reasonable inference by the jury that defendant actually possessed at least some portion of the property, smaller than the entire 23-acre parcel; and further, that those portions actually possessed were marked by visible boundaries. See Locklear v. Savage, 159 N.C. 236, 238, 74 S.E. 347, 348 (1912) (“The possession must ... be shown by known and visible boundaries.”).
As such, I conclude that the trial court erred in denying defendant’s request for specific instructions regarding portions of the property that were actually possessed. Further, I disagree with the majority that defendant was not prejudiced by this error.
The majority reasons that any error in failing to so instruct the jury was harmless in light of the insufficiency of the evidence as to hostility. Yet, it appears that the majority has ignored the fact that the issue of hostility was decided by the jury in defendant’s favor. On the verdict sheet, the jury was asked: “Was this actual possession exclusive and hostile to the Defendants, Grover & Caroleen Minor?” To which the jury answered, “Yes.” As such, I believe the majority’s lengthy analysis, regarding hostility and labeling defendant’s possession permissive, is inappropriate and beyond the scope of our review on appeal.
While I agree with the majority that the evidence presented at trial would tend to suggest that defendant has failed to satisfy the element of hostility, the jury obviously disagreed. “Weighing evidence is not a task assigned to the Court — either trial or appellate.” Southern R. Co. v. Woltz, 264 N.C. 58, 61, 140 S.E.2d 738, 740 (1965). Determining the weight of the evidence is “a jury function.” Id. Likewise, on remand for a new trial, a new jury very well might determine, as the majority suggests, that defendant’s possession was permissive. But again, I must stress the importance of keeping that determination squarely within the hands of the jury.